Citation Nr: 0736024	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for a pleural effusion.

2.  Entitlement to an evaluation in excess of 10 percent for 
diverticulosis beginning June 21, 1996.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico, which denied the benefits sought on 
appeal.

This case was remanded by the Board in July 2006 for further 
development. In compliance with the remand, the RO provided 
for December 2006 VA examinations regarding the veteran's 
pleural effusion and diverticulosis claims.


FINDINGS OF FACT

1.  The veteran's right pleural effusion has resolved.  

2.  There is no evidence of parenchymal abnormalities or 
pulmonary disease.

3.  Pulmonary function tests show an FEV-1 of 88 percent 
predicted.  

4.  Since June 21, 1996, the veteran has stable 
diverticulitis with mild complaints of abdominal pain or 
disturbances of bowel function.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a pleural effusion have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.97, Diagnostic Code 6810 (as in effect prior to October 7, 
1996); Diagnostic Code 6845 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for diverticulosis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.112, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2001 
and an April 2004 statement of the case. This correspondence 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims. Additionally, an October 2006 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
medical records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded VA examinations. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an initial evaluation in excess of 10 percent 
for a pleural effusion.

The RO granted service connection for a pleural effusion in a 
November 2003 rating decision.  At that time, a 10 percent 
evaluation, effective February 23, 1994, was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 6810. The veteran appealed 
that decision as he argues the rating evaluation does not 
accurately reflect the severity of his pleural effusion.

By regulatory amendment which became effective October 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating respiratory disorders such as that for which 
the veteran is service connected, now codified at 38 C.F.R. 
§ 4.97, Diagnostic Code 6845 (2007). 

Under the regulations in effect prior to October 7, 1996, the 
diagnostic code most appropriate for rating the veteran's 
pleural effusion is Diagnostic Code 6810.  Under this 
diagnostic code, chronic pleurisy, fibrous, following lobar 
pneumonia and other acute diseases of the lungs or pleural 
cavity, without empyema, is considered a nondisabling 
condition, except with diaphragmatic pleurisy, pain in the 
chest, obliteration of the costophrenic angles and tenting of 
the diaphragm, warrants a 10 percent disability evaluation. 
38 C.F.R. 4.97, Diagnostic Code 6810 (1996). A 10 percent 
evaluation is the maximum allowed under Diagnostic Code 6810.  
As the veteran received the maximum schedular rating allowed 
under Diagnostic Code 6801, no further discussion is 
warranted.  

Under the revised criteria for restrictive lung diseases 
(chronic pleural effusion or fibrosis), assignment of a 10 
percent evaluation is warranted where pulmonary function 
testing reveal that FEV-1 is 71 to 80 percent predicted, or; 
FEV-1/FVC is 71 to 80 percent, or; where DLCO (SB) is 66 to 
80 percent predicted.  A 30 percent rating is warranted where 
pulmonary function testing reveal that FEV-1 is 56 to 70 
percent predicted, or; FEV-1/FVC is 56 to 70 percent, or; 
where DLCO (SB) is 56 to 65 percent predicted.  A 60 percent 
rating is warranted where pulmonary function testing reveal 
that FEV-1 is 40 to 55 percent predicted, or; FEV- 1/FVC is 
40 to 55 percent, or; where DLCO (SB) is 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15-20 ml/kg/min 
(with cardiorespiratory limit). 38 C.F.R. § 4.97, Diagnostic 
Code 6845 (2007).

Additionally, a new regulation, 38 C.F.R. § 4.96, clarifying 
evaluation of respiratory conditions, became effective 
October 6, 2006. See 71 Fed. Reg. 52458-460 (Sept. 6. 2006). 
This rule applies to applications received on or after 
October 6, 2006. Id. As the veteran's application was 
received prior to this date, the rule is inapplicable to his 
claim for the period prior to the regulatory change.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000. Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

In this case, a rating in excess of 10 percent is not 
warranted under the revised criteria for rating respiratory 
disabilities since the veteran's service-connected pleural 
effusion has resolved according to a December 2006 VA 
examiner.  Additionally, in the December 2006 VA examination, 
pulmonary function tests showed an FEV-1 of 88 percent 
predicted.  The veteran was diagnosed with mild obstructive 
ventilatory impairment with mild air trapping, mild 
restrictive ventilatory impairment, and decreased airway 
resistance.  There was no evidence on x-ray studies of 
parenchymal abnormalities or pulmonary disease.   A 30 
percent rating would be warranted where pulmonary function 
testing reveal that FEV-1 is 56 to 70 percent predicted.  In 
this case, the veteran does not meet the criteria for an 
increased rating.  

Entitlement to an evaluation in excess of 10 percent for 
diverticulosis beginning June 21, 1996.

The schedular criteria under 38 C.F.R. § 4.114, pertaining to 
the digestive system, underwent revision during the pendency 
of the appeal. Such changes were effective July 2, 2001. 
However, the changes relate only to diseases of the liver, 
and did not alter the Diagnostic Codes pertinent to the 
present discussion.

The veteran was initially granted service connection for 
diverticulosis by the RO in a January 2003 rating decision, 
which granted an evaluation of 50 percent effective February 
23, 1994 and a 10 percent evaluation effective June 21, 1996.  
The RO explained that a staged rating was applied because 
there was noticeable improvement shown by medical evidence.  
The veteran is appealing the 10 percent evaluation assigned 
effective June 21, 1996.

In an August 1995 VA report, the examiner notated several 
outpouchings of contrast aterial in the large bowel, 
representing diverticulae.  The examiner stated there was no 
radiographic evidence of an intestinal obstruction; there 
were surgical clips in the right hemiabdomen due to previous 
surgical procedure, and; residual diverticulae from a 
previous barium study.  

In June 1996, the veteran underwent a VA fluoroscopic and 
radiographic examination which revealed normal distensibility 
of the esophagus, stomach, and duodenal bulb.  Peristalsis 
was normal and filling defects were noted.  The impression of 
the examiner was an essentially negative gastrointestinal 
series.  

In August 2002 the veteran had a VA examination.  The veteran 
reported sporadic abdominal pain episodes.  The veteran 
claimed he needed stool softeners on a daily basis due to 
chronic constipation.  The veteran denied vomiting, 
hematemesis or melena, and diarrhea.  The veteran reported he 
was receiving no treatment at the time of the examination.  
The veteran also denied weight loss and the examiner noted 
there were no signs of anemia.  The examiner diagnosed colon 
diverticulosis; status post-celiotomy and right hemicolectomy 
due to perforated diverticulum and pericolic abscess 
formation, May 1993; status post generalized peritonitis, 
status celiotomy and resection of perforated small bowel 
segment with end to end anastomosis, November 1993, and; 
subdiaphragmatic abscess drainage and a status post 
generalized peritonitis, January 1994.

In December 2006, the veteran had a VA examination.  The 
veteran reported he had mild, intermittent episodes of 
intestinal pain associated to constipation and sometimes had 
mild diarrhea for 1-2 days alternating with the constipation.  
The veteran reported no nausea or vomiting.  He reported a 
history of constipation with a monthly occurrence rate and a 
history of diarrhea with a weekly episodic frequency rate.  
He further reported intestinal pain when he became 
constipated in the right upper quadrant.  The examiner noted 
this occurred several times per month and lasted for 1-2 
hours and was mild in severity.  There was no history of 
ulcerative colitis.  There were no signs of anemia or an 
abdominal mass.  The examiner diagnosed the veteran with 
diverticular disease with mild, intermittent intestinal pain 
due to constipation.  The examiner noted there were no 
significant occupation effects.

In January 2007 VA diagnostic testing, the examiner noted the 
veteran had a normal progress of contrast throughout all 
colonic segments.  No intraluminal defects were seen.  Reflux 
of contrast through the ileocecal valve was obtained and the 
appendiceal stump was filled.  There were scattered 
diverticula within the large bowel walls and no constrictive 
lesion or mass-effect.  The examiner diagnosed the veteran 
with colonic diverticulosis.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7327, diverticulitis 
is to be rated as irritable colon syndrome (Diagnostic Code 
7319), peritoneal adhesions (Diagnostic Code 7301), or 
colitis, ulcerative (Diagnostic Code 7323), depending on the 
predominant disability picture.  The veteran was assigned an 
initial evaluated of 50 percent under Diagnostic Code 7301; 
this is the highest rating available under Diagnostic Code 
7301.   

The RO assigned a 10 percent evaluation under Diagnostic Code 
7301 effective June 21, 1996, explaining that a staged rating 
was applied because there was noticeable improvement shown by 
medical evidence.  The evidence in this case does not support 
a rating in excess of 10 percent from June 21, 1996.  In June 
1996, the veteran had an essentially normal gastrointestinal 
series; in August 2002, the veteran reported sporadic 
abdominal pain, and finally, in December 2006, the VA 
examiner noted mild, intermittent intestinal pain associated 
with diverticular disease.  

In order to warrant a 30 percent rating, based on the 
predominant disability picture, peritoneal adhesions must be 
moderately severe; partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301.   
Therefore, the claim for an increased rating is denied.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a pleural effusion is denied.

Entitlement to an evaluation in excess of 10 percent for 
diverticulosis beginning June 21, 1996 is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


